                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                               Case No. 19-50038

DAVID L. VALDIVIA,                                   Chapter 13

            Debtor.                                  Judge Thomas J. Tucker
_________________________________/

MARY A. HAUK,

                Plaintiff/Counter-Defendant,

v.                                                   Adv. Pro. No. 19-4422

DAVID L. VALDIVIA,

            Defendant/Counter-Plaintiff.
______________________________________/

                                        TRIAL OPINION

I. Introduction

         The primary issue in this adversary proceeding is whether the Defendant Chapter 13

debtor’s $300,000 judgment debt to his ex-wife is nondischargeable under 11 U.S.C. § 523(a)(5),

as a “domestic support obligation.”

         This adversary proceeding came before the Court for a bench trial, held on June 23, 2020.

With the consent of the parties, the trial was held by a combination of video conference and

telephone.

         The Court has considered all of the evidence and arguments presented by the parties at

trial. This includes the testimony of the witnesses — namely, Plaintiff Mary Hauk, Defendant

David Valdivia, and Joel Valdivia. And this includes all of the exhibits that were admitted into




     19-50038-tjt   Doc 53    Filed 07/16/20     Entered 07/16/20 10:01:14       Page 1 of 20
evidence — namely, Plaintiff’s Exhibits 1-3 and 13-15.1 This Opinion states the Court’s findings

of fact and conclusions of law.

II. Jurisdiction

        This Court has subject matter jurisdiction over this adversary proceeding, and this is in all

respects a core proceeding, for the reasons stated in Paragraphs A and B of the Court’s opinion

regarding the parties’ cross-motions for summary judgment, filed May 22, 2020 (the “Summary

Judgment Opinion”).2

III. Discussion

A. Preliminary matters

        First, the Court reiterates and adopts, and incorporates into this Opinion by reference,

everything stated in the Court’s Summary Judgment Opinion.3 And the separate judgment to be

entered today will reiterate, adopt, and incorporate the Court’s summary judgment rulings,

including the rulings that dismissed Counts I, II, IV, and VI of Plaintiff’s Complaint with

prejudice.

        Second, the Court finds as fact, and incorporates into this Opinion by reference, the facts

stipulated to by the parties in the Final Pretrial Order filed on June 8, 2020, in Section IV at page

2, labeled “Stipulation of Facts.”4


        1
           In this Opinion, the Court will cite the exhibits using the form “PX-__.” Copies of these
exhibits are on file in this adversary proceeding, at Docket # 70.
        2
           “Opinion and Order Regarding Cross-Motions for Summary Judgment” (Docket # 61), which
is reported as Hauk v. Valdivia (In re Valdivia), 615 B.R. 231 (Bankr. E.D. Mich. 2020).
        3
            Id.
        4
            Docket # 64.

                                                    2


   19-50038-tjt      Doc 53     Filed 07/16/20      Entered 07/16/20 10:01:14           Page 2 of 20
B. Count III of Plaintiff’s Complaint and the counterclaims in Defendant’s “Counter-
   Complaint”

       Count III of Plaintiff’s Complaint was not fully disposed of by the Court’s Summary

Judgment Opinion. That count alleges that Defendant’s $300,000 judgment debt to Plaintiff is

nondischargeable under 11 U.S.C. § 523(a)(5), as a “domestic support obligation.” And that

same issue is the subject of both counts of Defendant’s “Counter-Complaint.”5 The Court

granted partial summary judgment for Plaintiff on Count III, consistent with what the Court

stated in Paragraphs Q through Y of its Summary Judgment Opinion.6

       The Court defined the issue to be tried as follows:

                        V. Based on the foregoing, the Court concludes that under
                the appropriate analysis based on Sorah [v. Sorah (In re Sorah),
                163 F.3d 397 (6th Cir. 1998)], there is no genuine dispute of any
                material fact, and Plaintiff is entitled to judgment as a matter of
                law, that all of Defendant’s debt to Plaintiff is a support obligation
                under 11 U.S.C. §§ 101(14A) and 523(a)(5).

                        W. Under Sorah, therefore, Defendant has a burden of
                demonstrating “that although the obligation is of the type that may
                not be discharged in bankruptcy, its amount is unreasonable in
                light of the debtor spouse’s financial circumstances.” Schubiner
                [v. Zolman (In re Schubiner)], 590 B.R. [362,] 394-95 [(Bankr.
                E.D. Mich. 2018)] (quoting Goans v. Goans (In re Goans), 271
                B.R. 528, 533 (Bankr. E.D. Mich. 2001) (quoting Sorah, 163 F.3d
                at 401)).

                       X. More specifically, this means, as the Sixth Circuit stated
                in Sorah, that:

                        the only response available to the debtor spouse is
                        to demonstrate that the obligation is unreasonable in
                        light of the debtor's financial circumstances. This is


       5
           Docket # 4 at pdf pages 10-15.
       6
           See Summ. J. Op. (Docket # 61) at 11, ¶ Z, and “IT IS ORDERED” ¶ 4.

                                                  3


  19-50038-tjt      Doc 53      Filed 07/16/20    Entered 07/16/20 10:01:14          Page 3 of 20
                           the third prong of the Calhoun test. See [Long v.
                           Calhoun (In re Calhoun),] 715 F.2d [1103,] 1110
                           [(6th Cir. 1983)]. We further note that the
                           bankruptcy court does not sit as a super-divorce
                           court to determine the most reasonable level of
                           support. Rather, it may consider evidence that the
                           obligation is unreasonable and discharge it to the
                           extent that it exceeds what the debtor can
                           reasonably be expected to pay. Section 523
                           obviously places no limitation upon a state court’s
                           ability to award alimony, maintenance, or support
                           (see Fitzgerald [v. Fitzgerald (In re Fitzgerald)], 9
                           F.3d [517,] 521 [(6th Cir. 1993)], and the
                           bankruptcy court should not second-guess the state
                           court support award absent evidence that the burden
                           on the debtor spouse is excessive.

                 Sorah, 163 F.3d at 402.

                         Y. On the present record, and at this summary judgment
                 stage, the Court cannot yet determine whether or to what extent
                 Defendant can meet his burden described in paragraphs W and X
                 above. A trial on this issue will be required.7

       In deciding this case, the Court is mindful that “‘unlike the other nondischargeability

provisions under [11 U.S.C.] § 523(a) which are construed narrowly, the nondischargeability

provision of § 523(a)(5) is given a broad construction so as to promote the Congressional policy

that favors enforcement of obligations for spousal and child support.’” Andrus v. Ajemian (In re

Andrus), 338 B.R. 746, 752 (Bankr. E.D. Mich. 2006) (quoting Luman v. Luman (In re Luman),

238 B.R. 697, 704 (Bankr. N.D. Ohio 1999)); see also Norbut v. Norbut (In re Norbut), 387 B.R.

199, 210 (Bankr. S.D. Ohio 2008) (same).

       Having conducted the trial, the Court now finds and concludes that Defendant failed to

meet his burden of proving, by a preponderance of the evidence, that the judgment debt of


       7
           Id. at 10-11.

                                                     4


  19-50038-tjt        Doc 53      Filed 07/16/20     Entered 07/16/20 10:01:14     Page 4 of 20
$300,000 plus interest that Defendant owes Plaintiff (the “Debt”) is to any extent “unreasonable

in light of the [Defendant D]ebtor’s financial circumstances,” within the meaning of the Sorah

case. Similarly, Defendant failed to meet his burden of proving that the Debt, to any extent,

“exceeds what the [Defendant D]ebtor can reasonably be expected to pay,” with the meaning of

the Sorah case.8

        Defendant failed to prove that he has no present or foreseeable future ability to pay any of

the Debt. More than this, Defendant also failed to prove that he lacks the present or foreseeable

future ability to pay all of the Debt.

        These findings are supported by the totality of the circumstances, including the

combination of the following things.

        • Although the Debt is evidenced by the $300,000 consent judgment entered in the

parties’ divorce case by the State Court on March 25, 2019 (PX-3), all of that Debt is debt that

originally arose from and under the Judgment of Divorce that was entered on May 14, 2010 (PX-

2). The Debt currently owed, therefore, is essentially debt remaining from a judgment entered

against Defendant over 10 years ago.

        • Under these circumstances, it is appropriate to consider not only Defendant’s present

and likely future financial circumstances, but also Defendant’s financial circumstances at the

time the 2010 Judgment of Divorce was entered, and during the intervening 10 years since then.

See, e.g., Luman v. Luman (In re Luman), 238 B.R. 697, 710 (Bankr. N.D. Ohio 1999) (emphasis



        8
           It is clear from the Sorah case that Defendant bears the burden of proof on these issues. See
Sorah, 163 F.3d at 401-02. And Defendant admits that he has this burden of proof. (E.g., Final Pretrial
Order (Docket # 64) at 2 (stipulating “[t]hat the burden is now on the Defendant to prove, if he so
alleges, that the amount of the [Debt] is unreasonable”)).

                                                    5


   19-50038-tjt     Doc 53      Filed 07/16/20      Entered 07/16/20 10:01:14          Page 5 of 20
added) (citations omitted):

               The third step of the Calhoun test requires the Court to examine
               whether the amount of the now determined support provision is so
               excessive so as to be manifestly unreasonable under the traditional
               concepts of support. Calhoun, 715 F.2d at 1110. . . . This analysis
               is normally made by inquiring into whether the debt assumption
               substantially exceeded the debtor spouse’s present and
               foreseeable ability to pay the support, as viewed from the time
               the debt was assumed. . . . In other words, this Court is to ask
               whether it is feasible that a state court could have ordered the
               Debtor to pay support payments in the amount of the debt
               assumption that was actually awarded.

        • Defendant failed to present evidence sufficient to meet his burden of proving that, at

the time of the 2010 Judgment of Divorce, and during the years 2010 through the present, he has

never had the financial ability to pay Plaintiff any part of the Debt, other than the amounts paid in

August 2010 through the State Court-appointed Receiver’s liquidation of some of Defendant’s

assets. It is undisputed that Defendant has never paid any of the debt he owed Plaintiff under the

Judgment of Divorce, except through the sums paid by the Receiver in August 2010.

        • Defendant testified that he is 57 years old, and he appears to be in good health and

physically able to work full time. No evidence to the contrary was presented. Nor did Defendant

present any evidence suggesting that he will not be able to work full time for many years to

come.

        • Defendant testified that he currently works as a Property Agent for a business owned by

his father, Joel Valdivia, named Rental Acosta Property Management and Construction Service

(“Rental Acosta”). Defendant testified that by agreement with his father, he is paid a salary of

$37,000 per year, and the Schedule I filed in Defendant’s current Chapter 13 bankruptcy case

shows this amount of gross annual pay. (PX-13, Schedule I, line 2).


                                                 6


  19-50038-tjt     Doc 53     Filed 07/16/20     Entered 07/16/20 10:01:14         Page 6 of 20
        • Defendant testified that he does not work full time in his job for his father’s business,

and that he does not have any other employment. He testified that he does not know how many

hours per week he has worked, that there are no documents that show how many hours per week

he works, that the number of hours varies, and that he does not work every day.

        • Despite being underemployed in this way — i.e., not working full time — Defendant

testified that he is not looking for any other or better employment.

        • Defendant testified that he used to have a Michigan builder’s license, which expired,

and that he is in the process of trying to get that license back.

        • In his career, Defendant has had substantial experience, among other things, in

managing a restaurant; and in doing concrete construction work.

        • Apart from the income from his part-time job for his father’s business, Defendant’s only

other income, according to his testimony and his Schedule I, is rental income of $225.85 per

month. (PX-13, Schedule I, line 8h). This is one half of the rent generated by leasing out a

single family home in which Defendant owns a one-half interest, located at 2023 Deering,

Garden City, Michigan. This real property is discussed further, below.

        • Defendant testified that the home where he lives is owned by his girlfriend, and that the

rental expense ($600.00 per month) and utility expenses ($280.00 per month) shown on

Defendant’s Schedule J are calculated as his one-half share of such expenses, which he pays to

his girlfriend.

        • With the present income that he has disclosed, and his scheduled expenses, Defendant’s

Schedules I and J show that he has disposable income (income left after paying his monthly

living expenses) of $451.68 per month. (PX-13, Schedule J, line 23c (“monthly net income”)


                                                   7


   19-50038-tjt     Doc 53     Filed 07/16/20      Entered 07/16/20 10:01:14        Page 7 of 20
(italics in original)).

        • As confirmed by his Schedules filed in the current Chapter 13 bankruptcy case,

Defendant does not have much debt, other than his Debt to Plaintiff. Defendant filed a prior

bankruptcy case in this Court, under Chapter 7, on June 3, 2014 (Case No. 14-49569), and

received a discharge of all of his debts in that case, except his Debt to Plaintiff. The Chapter 7

Trustee in Defendant’s 2014 case did not liquidate or administer any of Defendant’s property.

        • According to his bankruptcy Schedules, Defendant’s debts in his current bankruptcy

case, other than the Debt to Plaintiff, consist of no secured debts (PX-13, Schedule D); an

unsecured tax debt to the Internal Revenue Service of $1,731.84; an unsecured debt to

Defendant’s father (discussed below); a debt on a current vehicle lease (discussed below); and

other unsecured debts that total $1,704.10. (PX-15, amended Schedule E/F).

        • Defendant’s Schedule E/F lists an unsecured debt to his father, Joel Valdivia, in the

amount of $30,622.08, for “[v]arious [l]oans.” Although this Schedule required Defendant to

state when the debt was incurred, Defendant did not do so; he left that line blank. (PX-15,

amended Schedule E/F at item 4.4). Defendant testified that he borrowed money from his father

from time to time to help him pay his living expenses, but that he has not borrowed from his

father during the last year to 15 months. Defendant testified that there is no documentation by

which he keeps track of how much he owes his father.

        • Defendant testified that there is no promissory note evidencing any of his debt to his

father, and no evidence of any documentation of the debt was presented at trial. Defendant

presented no evidence of any repayment terms, or any other terms, of his loans from his father,

and no evidence was presented that the loans bear any interest. There was no evidence presented


                                                 8


   19-50038-tjt      Doc 53   Filed 07/16/20     Entered 07/16/20 10:01:14         Page 8 of 20
of any particular date or deadline for Defendant to repay any of his debt to his father.

        • According to his Schedules and his testimony at trial, Defendant leases a 2018 Dodge

Ram 1500 truck. Under that lease, Defendant pays $325.00 per month to Ally Financial. (See

PX-13, Schedule J, line 17a; PX-15, amended Schedule E/F, item 4.1).9 Defendant is current in

his monthly lease payments.

        • There is no evidence that Defendant filed his current bankruptcy case because of any

pressure or collection activity by any of Defendant’s creditors, other than Plaintiff. In fact, there

is no evidence that Defendant was or is in default on any debt to any of his creditors, other than

Plaintiff.

        • Defendant’s Schedules show that he owns a one-half interest in the real property located

at 2023 Deering, Garden City, Michigan, which is the single-family home from which Defendant

obtains rental income, discussed above. Defendant testified that the other one-half interest in this

property is owned by Defendant’s father. As confirmed by Defendant’s Schedule D and

Defendant’s testimony, this real property is not encumbered by any mortgage or other liens. (PX-

13, Schedule D). Defendant has valued this real property at $50,000.00, with his one-half share

being worth $25,000.00. (PX-15, amended Schedule A/B, item 1.1). But there is conflicting

evidence regarding the value of this property, and there is some evidence indicating that the value

of this property is substantially more than $50,000.00.

        On the one hand, Defendant testified that he believes the property is worth only

$50,000.00, based on the current State Equalized Value (“SEV”) for the property, and because,



        9
         Defendant listed an unsecured debt to Ally Financial in his amended Schedule E/F, in the
amount of $3,380.00. He confirmed in his trial testimony that this debt is for the lease of the truck.

                                                     9


   19-50038-tjt     Doc 53      Filed 07/16/20       Entered 07/16/20 10:01:14           Page 9 of 20
according to Defendant, the interior of the Deering property, though occupied, is not in good

condition.

        On the other hand, Defendant admitted that he paid roughly $79,000 for this property

when he purchased it in the late 1990s. Defendant further testified that he has made

improvements to the property, including new siding on the outside and new carpeting on the

inside. Plaintiff testified that she is a licensed real estate agent, is familiar with the area housing

market, and that she reviewed data regarding sales of properties comparable to, and in the area

of, Defendant’s Deering property. And she testified that sales of comparable properties ranged

from $95,000.00 to $160,000.00, with a median sale price of $125,000.00.

        Having considered all the evidence presented that is relevant to this issue, the Court finds

that Defendant did not prove, by a preponderance of the evidence, that the Deering property is

worth only $50,000.00, rather than substantially more than that amount.

        • Defendant’s Schedules show that he owns a one-half interest in a 2008 Ford Taurus

vehicle, with Defendant’s share of the value of the vehicle being $2,000.00. The other one-half

interest in this vehicle is owned by Defendant’s father. The vehicle is not encumbered by any

liens. (PX-15, amended Schedule A/B, item 3.1; PX-13, Schedule D).

        • Defendant’s Schedules disclose various other items of personal property, other than the

Ford Taurus vehicle, and Defendant claims that this other property has a total value of $2,602.38.

(PX-15, amended Schedule A/B, items 4-62).

        • At trial, Defendant presented only limited information about his father’s business,

Rental Acosta. There was no evidence presented to show whether Rental Acosta is a separate

entity, such as a corporation or limited liability company, or whether, instead, it is a sole


                                                  10


  19-50038-tjt     Doc 53     Filed 07/16/20      Entered 07/16/20 10:01:14          Page 10 of 20
proprietorship operated by Defendant’s father under an assumed name. In any event, Defendant

testified that Rental Acosta is in the business of owning and renting residential real estate, and

that it owns 8 or 9 rental properties, which it typically leases for two-year terms. Rental Acosta

has no physical office location, and rental payments are sent to a post office box. Rental Acosta

also does some construction work, on its own properties. It also has done small construction

projects on properties owned by others.

       • Defendant presented no information about the financial condition of the Rental Acosta

business, or what the value of that business is. For example, no information was presented of

what the value is of the 8 or 9 real properties owned by Rental Acosta, or whether any such

properties are encumbered by any mortgage or liens; or what is the equity value of such

properties.

       • There is a further consideration about Rental Acosta that Defendant did not testify

about, or present any evidence about, that is relevant to Defendant’s ability in the future to pay

the Debt owing to Plaintiff. That is whether Defendant will, in the foreseeable future, inherit

from his father, or otherwise succeed to, ownership of the Rental Acosta business and properties,

and if that happens, what it likely will be worth financially to Defendant.

       • Based on what evidence was presented, the prospect of Defendant inheriting or

succeeding to ownership of the Rental Acosta business is sufficiently foreseeable that Defendant

had an obligation to address it with evidence. This is especially true given that Defendant bears

the burden of proof on the issue of his present and future ability to pay his Debt to Plaintiff.

Defendant is Rental Acosta’s only employee, and is the only person in charge of the business,

other than his father, who Defendant described as the “owner” and “investor” of the business.


                                                 11


  19-50038-tjt     Doc 53     Filed 07/16/20     Entered 07/16/20 10:01:14         Page 11 of 20
(Accounting and bookkeeping services are provided by an outside service.) Defendant testified

that his father, Joel Valdivia, is “retired.” Defendant’s father is 86 years old, and according to

Defendant, his father is in “average to poor health.”10 Defendant testified that he has had a very

close relationship with his father his whole life. Defendant has one living sibling, who is a

retired school principal, and who has no dealings with the Rental Acosta business.

        • Given these facts, it was incumbent on Defendant, as the party with the burden of proof,

to present further evidence about whether Defendant likely will, in the foreseeable future, inherit

from his father, or otherwise succeed to, ownership of the Rental Acosta business and properties,

and if that happens, what it likely will be worth financially to Defendant. These issues have a

significant bearing on the extent to which Defendant will, in the future, have the ability to pay his

Debt to Plaintiff. But Defendant failed to address these issues with any evidence.

        • Plaintiff testified that in the past, Defendant has done cement construction work, on a

cash basis. Defendant did not deny or explain this testimony by Plaintiff. Defendant had the

chance to do so, because after Plaintiff gave her testimony, Defendant testified again, in his

rebuttal case. But he did not address this subject at all.

        • Plaintiff’s unrebutted testimony, which the Court finds credible, especially since

Defendant did not dispute it, included the following. Defendant has done cement work since he

was a boy. He did cement work at his Deering property in Garden City, Michigan, and at the

restaurant that Plaintiff and Defendant built when they were married, which was known as


        10
             Joel Valdivia testified at trial, very briefly. Although Joel Valdivia testified that he “pays the
bills” of the Rental Acosta business, he could not say how much he earns from the business, and he
misstated the amount of his son’s salary, as roughly $30,100 per year. (It is actually $37,000 per year).
And Joel Valdivia could not remember when he last gave his son a raise. (Defendant David Valdivia
testified it was 14-15 months ago that his father agreed to raise his salary, to $37,000 per year.)

                                                      12


  19-50038-tjt      Doc 53       Filed 07/16/20       Entered 07/16/20 10:01:14             Page 12 of 20
Dario’s Italian Eatery, doing business as D&M Valdivia Restaurants, Inc. (referred to below as

the “Restaurant”). Defendant has substantial experience doing cement construction work. When

the parties were married, Defendant did construction jobs, mostly with cement, for cash. And

Plaintiff is not aware of any reason why Defendant could not have continued to do such jobs over

the years, and into the present.

       • Defendant has a documented history of concealment and dishonesty. As Plaintiff points

out, the State Court in the parties’ divorce case found that during the parties’ marriage,

Defendant had manipulated the books while running the parties’ Restaurant, and had taken other

steps, by which Defendant wrongfully converted funds from the Restaurant business and

otherwise damaged the business. In the Judgment of Divorce, the State Court adopted the

arbitrator’s findings, including the findings that while he was managing the Restaurant,

Defendant did the following wrongful acts, among many others:

                [Defendant] unlawfully convert[ed] cash sums from the
                [R]estaurant equivalent to $6,000.00 monthly from June, 2008
                through mid November, 2008, totaling $36,000.00. . . . [and]
                engaged in [a] concerted course of conduct, [which included]
                removal and/or secreting, and/or destruction of the Banquet Books
                which were a critical and necessary component to the operation of
                the Restaurant; . . . [and] failed to record transactions at the
                [R]estaurant on the POS system; . . . [and] failed to review,
                monitor, and turn over the financial records of the [R]estaurant to
                the Plaintiff, MARY ANN HAUK-VALDIVIA.11

       • At a minimum, the foregoing evidence made it incumbent on Defendant, as part of

trying to meet his burden of proof, to respond with testimony and/or other evidence specifically

addressing whether, in the years after the 2010 divorce, Defendant has supplemented his income,



       11
            PX-2, Judgment of Divorce, at 14-15.

                                                   13


  19-50038-tjt      Doc 53     Filed 07/16/20      Entered 07/16/20 10:01:14      Page 13 of 20
and whether he now supplements his disclosed income, with undisclosed construction and/or

cement jobs. But Defendant did not do so. In light of this, Defendant’s earlier general

testimony, denying that he has any income other than the income disclosed in his bankruptcy

schedules, is not persuasive, and is insufficient to meet Defendant’s burden of proof.

       • In addition, and more importantly, even if Defendant has not done such jobs and is not

now doing such jobs, the foregoing evidence made it incumbent on Defendant to explain

specifically, with testimony and/or other evidence, why he does not have the ability to increase

his income, now and over the future years, by doing construction and/or cement jobs, in addition

to the part-time job he does for Rental Acosta. But Defendant did not do so.

       Based on the foregoing, and the Court’s consideration of all the evidence presented, the

Court concludes that Defendant failed to meet his burden of proof under Sorah, with respect to

any amount of the Debt at issue. This is so whether the issue of unreasonableness under Sorah is

viewed from the time frame of the May 14, 2010 Judgment of Divorce, or the present. And

Defendant failed to prove that either now or in the future, he will be unable to pay any or all of

the Debt to Plaintiff, from a combination of the following sources: his actual, disclosed income;

plus additional income that Defendant has the ability to make; plus liquidation of property that

Defendant has or in the future is likely to have.

       Given the Defendant’s burden of proof, and the evidence presented, the Court must

assume that Defendant has the ability to pay his Debt to Plaintiff, from the following resources:

       »   Defendant’s $451.68 per month in disposable income disclosed by his Schedule I and
           J (= $5,420.16 per year = $54,201.60 over ten years = $81,302.24 over fifteen years);

       »   Defendant’s ability to earn additional income, in an unknown amount, now and in the
           future, by obtaining additional employment, in addition to his current part-time job


                                                    14


  19-50038-tjt     Doc 53     Filed 07/16/20        Entered 07/16/20 10:01:14     Page 14 of 20
            working for his father, including possible cement construction jobs;

       »    Defendant’s proceeds from a sale of Defendant’s Deering property (unknown amount,
            but under Plaintiff’s valuation this could yield up to $80,000.00, less sale costs, for
            Defendant’s one-half share);12

       »    Defendant’s proceeds from a sale of the 2008 Ford Taurus ($2,000.00);

       »    Defendant’s future realization of the value of the Rental Acosta business, in an
            unknown amount, from either (1) realizing the profit (unknown amount) from
            operating the business for an unknown number of years; (2) selling the business on a
            going-concern basis (value unknown); or (3) liquidating the 8-9 pieces of real
            property owned by the business (value unknown).

            For example, if we assume that Rental Acosta owns 9 pieces of unencumbered real
            estate, and that each is worth only $50,000.00, the equity in those properties that
            could be tapped by selling or borrowing against the properties would total
            $450,000.00 — an amount far greater than the amount of Defendant’s Debt to
            Plaintiff.

       Because Defendant has the burden of proof, the fact that some of the items listed above

are “unknown” works against Defendant; the unknown things highlight that Defendant has not

proven his future inability to pay the Debt to Plaintiff.

       In considering the Defendant’s ability to pay the Debt to Plaintiff in the future, the Court

is not limited to any particular, proven time limit. Nor is the Defendant limited to a time limit for

paying the entire Debt within the 5-year maximum length that applies to Chapter 13 plans under

11 U.S.C. § 1322(d)(2). If necessary, Defendant could pay the Debt over a longer period of time,

without the need for a bankruptcy case. This is especially true in this case, because Defendant

really has no need for any bankruptcy relief from his other creditors. As further discussed below,



       12
           Admittedly, such a sale of the Deering property would eliminate the $225.85 per month in
rental income that Defendant’s Schedule I says he receives from renting that property. That would
reduce his $451.68 per month in disposable income disclosed by his Scheduled I and J, to $225.83 per
month ($2,709.96 per year).

                                                  15


  19-50038-tjt     Doc 53     Filed 07/16/20      Entered 07/16/20 10:01:14         Page 15 of 20
Defendant filed his bankruptcy case only to try to address Plaintiff’s claim against him.

       The Court concludes that Defendant failed to meet his burden of proving, by a

preponderance of the evidence, that his Debt to Plaintiff is, to any extent, “unreasonable in light

of the [Defendant D]ebtor’s financial circumstances,” within the meaning of the Sorah case, and

that the Debt, to any extent, “exceeds what the [Defendant D]ebtor can reasonably be expected to

pay,” within the meaning of the Sorah case.

       As a result, the Court must enter judgment for Plaintiff and against Defendant, on Count

III of Plaintiff’s Complaint and on Defendant’s counterclaims. That judgment will determine

that (1) Defendant’s entire Debt to Plaintiff, in the amount of the March 25, 2019 State Court

judgment for $300,000.00 plus any post-judgment interest under applicable Michigan law, is

nondischargeable under 11 U.S.C. § 523(a)(5), as a “domestic support obligation;” and (2) that

entire Debt is an allowed claim in Defendant’s bankruptcy case, entitled to priority under 11

U.S.C. § 507(a)(1).

C. Count V of Plaintiff’s Complaint

       In Count V of her Complaint, Plaintiff alleges that Defendant filed his Chapter 13

bankruptcy case, and has prosecuted that case, in bad faith.13 Plaintiff also argues that the

Defendant’s current Chapter 13 plan was not proposed in good faith. And Plaintiff alleges in her

Complaint that Defendant’s signing of the bankruptcy petition “and other pleadings, filings, and

papers in this case” was done in violation of Fed. R. Bankr. P. 9011.14 Plaintiff seeks an award

of attorney fees, and dismissal of Defendant’s bankruptcy case.


       13
            See Compl. (Docket # 1) at ¶ 62.
       14
            Id. at ¶ 63.

                                                 16


  19-50038-tjt       Doc 53    Filed 07/16/20    Entered 07/16/20 10:01:14        Page 16 of 20
       On this count, Plaintiff bears the burden of proof, at least to the extent of all the relief

sought by Plaintiff other than a denial of confirmation of Defendant’s proposed Chapter 13 plan.

Thus, Plaintiff has the burden of proving that Defendant violated Rule 9011 and that Defendant

filed his bankruptcy case in bad faith. See In re McLean Wine Co., Inc., 463 B.R. 838, 857

(Bankr. E.D. Mich. 2011) (citations omitted) (“‘The burden of proof is on the moving party to

prove that Bankruptcy Rule 9011 sanctions are warranted.’”); Alt v. United States (In re Alt), 305

F.3d 413, 418–20 (6th Cir. 2002) (citations omitted) (explaining that “there is abundant authority

for the notion that a bankruptcy court has the power to dismiss a Chapter 13 petition upon a

finding that the debtor did not bring it in good faith”; that “[m]ost courts ascribe the basis for

such a dismissal to 11 U.S.C. § 1307(c), which—although it does not expressly address good

faith—permits a bankruptcy court to dismiss a Chapter 13 petition ‘for cause’”; and that “[i]n the

context of section 1307(c), the burden of showing the debtor’s lack of good faith is borne by the

party seeking dismissal”).

       To the extent Plaintiff seeks denial of confirmation, based on the argument that

Defendant’s plan was not proposed in good faith as required by 11 U.S.C. § 1325(a)(3),

Defendant has the burden of proving that the plan is proposed in good faith. This is one of the

requirements for confirmation of a plan that every Chapter 13 debtor must meet, and the burden

is on the Defendant, as plan proponent, to prove that his plan is proposed in good faith. See Ed

Schory & Sons, Inc. v. Francis (In re Francis), 273 B.R. 87, 91 (B.A.P. 6th Cir. 2002),

subsequently aff’d, 69 F. App’x 766 (6th Cir. 2003) (citing Hardin v. Caldwell (In re Caldwell),

895 F.2d 1123, 1126 (6th Cir.1990)) (“Pursuant to 11 U.S.C. § 1325(a)(3), a debtor’s plan cannot

be confirmed unless it is proposed in good faith, and the debtor bears the burden of proving his


                                                  17


  19-50038-tjt     Doc 53     Filed 07/16/20      Entered 07/16/20 10:01:14         Page 17 of 20
good faith.”); see also Hardin v. Caldwell (In re Caldwell), 895 F.2d 1123, 1126 (6th

Cir.1990)(citation omitted) (“The party who seeks a discharge under Chapter 13 bears the burden

of proving good faith.”); In re Hager, 572 B.R. 848, 851 (Bankr. W.D. Mich. 2017) (citations

omitted) (“At a confirmation hearing, the objecting party has the initial burden to produce

evidence in support of an objection, but a debtor has the ultimate burden of establishing by a

preponderance of the evidence that her chapter 13 plan meets the confirmation requirements

prescribed in § 1325.”)

         But with respect to the issue of plan confirmation, Plaintiff’s objection under § 1325(a)(3)

is moot. The Court’s decision today, that Defendant’s entire Debt to Plaintiff is a domestic

support obligation, and therefore is entitled to priority under 11 U.S.C. § 507(a)(1), means that

Defendant’s currently-proposed plan cannot be confirmed. That is because the plan does not

propose to treat Plaintiff’s claim as a priority claim, and does not propose to pay that claim in

full. Such treatment is required under 11 U.S.C. § 1322(a)(2), which requires that a Chapter 13

plan must:

                     provide for the full payment, in deferred cash payments, of all
                     claims entitled to priority under section 507 of this title, unless the
                     holder of a particular claim agrees to a different treatment of such
                     claim;

See also 11 U.S.C. § 1325(a)(1) (to be confirmed, plan must “comp[y] with the provisions of this

chapter . . . .”).

         That leaves Plaintiff’s claims that Defendant filed and has prosecuted his bankruptcy case

in bad faith, and has violated Rule 9011. In support of these claims, Plaintiff argues that

Defendant has concealed income and property that he was required to disclose in his Schedules.



                                                       18


  19-50038-tjt          Doc 53     Filed 07/16/20      Entered 07/16/20 10:01:14          Page 18 of 20
Plaintiff also argues that Defendant’s motivation in filing his Chapter 13 bankruptcy case was

improper.

       The Court finds that Plaintiff has failed to meet her burden of proving, by a

preponderance of the evidence, that Defendant has concealed any income or property, or that

Defendant has made any false statements in any of his bankruptcy schedules or statement of

financial affairs. Apart from such alleged concealment and alleged false statements, which

Plaintiff has not proven, the Court further finds that Plaintiff has not proven bad faith by

Defendant, or anything improper, in Defendant’s filing or prosecution of his Chapter 13 case.

       It is clear that Defendant filed his Chapter 13 bankruptcy case solely in an effort to obtain

a discharge of his Debt to Plaintiff. Defendant has hoped to achieve this result by obtaining this

Court’s determination that the Debt to Plaintiff is not a domestic support obligation (“DSO”), in

whole or in part, and confirmation of a Chapter 13 plan that treats the Debt as a nonpriority,

unsecured debt, in whole or in part.

       Defendant’s pursuit of those objectives, in both the bankruptcy case and this adversary

proceeding, has not been done in bad faith. Even though now, after summary judgment

proceedings and a trial, Defendant has lost on the DSO issue, his position that the Debt to

Plaintiff is not a DSO is certainly more than colorable, and far from frivolous. The Court finds

that Defendant has been motivated by a sincere, good faith belief that he has a valid right under

the Bankruptcy Code to attempt to treat Plaintiff’s claim as a nonpriority, unsecured debt, not a

DSO, pay the claim on that basis, in part, in a Chapter 13 plan, and obtain a discharge of it.

Defendant has not misused or abused the bankruptcy system.

       For these reasons, and considering all the relevant circumstances under the applicable


                                                 19


  19-50038-tjt    Doc 53      Filed 07/16/20     Entered 07/16/20 10:01:14         Page 19 of 20
case law on the subject,15 the Court finds that Plaintiff has not met her burden of proving that

Defendant filed or prosecuted his Chapter 13 case in bad faith.

        Nor has Plaintiff proven that Defendant violated Rule 9011 in any respect. Plaintiff has

not proven that Defendant filed any paper in his bankruptcy case or this adversary proceeding

that was “presented for any improper purpose, such as to harass or to cause unnecessary delay or

needless increase in the cost of litigation;” or that any allegations, factual contentions, claims, or

defenses stated in any paper filed by Defendant were frivolous or lacking any evidentiary

support.16

        As a result, the Court will enter judgment for Defendant on Count V of Plaintiff’s

Complaint, and dismiss that count with prejudice.

IV. Conclusion

        For the reasons stated above, the Court will prepare and enter a judgment that is

consistent with this Opinion.



Signed on July 16, 2020




        15
           See, e.g., In re Mehlhose, 469 B.R. 694, 707-08 (Bankr. E.D. Mich. 2012) (citing the case
relied on by Plaintiff in her trial brief, Alt v. United States (In re Alt), 305 F.3d 413, 419 (6th Cir. 2002));
In re Meehean, 611 B.R. 574, 587-88 (Bankr. E.D. Mich. 2020) (same).
        16
           See generally In re Gorges, 590 B.R. 771, 790-91 (Bankr. E.D. Mich. 2018) (discussing Rule
9011 in detail).

                                                      20


  19-50038-tjt       Doc 53      Filed 07/16/20       Entered 07/16/20 10:01:14             Page 20 of 20
